Exhibit 10.1 PROPERTY AGREEMENT THIS AGREEMENT made as of the 28th day of March, 2005 BETWEEN: GUSTAFSON HOLDINGS LTD., a body corporate under the laws of British Columbia, having its registered office at #2800 – 666 Burrard Street, Vancouver, B.C. (“Gustafson”) AND ADVANCED MINERAL TECHNOLOGY CORPORATION, an Idaho corporation, located at Rt. 1, Box 1092, Fairfield, Idaho, 83327, USA. (“Optionor”) WHEREAS A. Gustafson is the recorded and beneficial holder of a 100% undivided interest in certain mining claims and other property situated at Tillicum Mountain, British Columbia, more particularly described in Schedule “A”, B. Optionor wishes to purchase the Property from Gustafson upon the terms hereinafter set out. NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency of which is acknowledged), Gustafson and Optionor agree as follows: 1.INTERPRETATION 1.1 Definitions The following terms, wherever used in this Agreement, shall have the following meanings: (a) “Affiliate” shall have the meaning attributed to it in the Canada Business Corporations Act, R.S. C. 1985, c. C-44, as amended. (b) “Average Grade” means the average of the Daily Assays in the quarter; (c) “Commercial Mining Operations” means with respect to the Property, the mining and/or processing of at least one hundred tons of ore per day; (d) “Daily Assays” shall have the meaning attributed to it in paragraph 3.2; (e) “Minerals” shall mean the end products derived from operating the Property as a mine and that are economically saleable, and, without limiting the generality of the foregoing shall include gold, silver and the platinum group in whatever form they may occur. (f) “Mining Operations” means every kind of work done on or in respect of the Property or the product derived from the Property after the date of this Agreement by or under the direction of Optionor including, without limiting the generality of the foregoing, the work of assessment, geophysical, geochemical and geological surveys, studies and mapping, investigating, drilling, designing, examining, equipping, improving, surveying, shaft-sinking, raising, cross-cutting and drifting, searching for, digging, trucking, sampling, working and procuring materials, ores and metals, surveying and bringing any mining claims to lease or patent, and all other work usually considered to be prospecting, exploration, development and mining work; in paying wages and salaries of workers engaged in the work and in supplying food, lodging, transportation and other reasonable needs of the works; in paying assessments or premiums for workers’ compensation insurance, contributions for unemployment insurance or other pay allowances or benefits customarily paid in the district to those workers; in paying rentals, licence renewal fees, taxes and other governmental charges required to keep the Property in good standing; in purchasing or renting plant, buildings, machinery, tools, appliances, equipment or supplies and in installing, erecting, detaching and removing them; mining, milling, concentrating, rehabilitation, reclamation, and environmental protections and in the management of any work which may be done on the Property or in any other respect necessary for the due carrying out of the prospecting, exploration and development work; (g) “Net Smelter Returns” means the gross amount paid by smelters or refiners to Optionor for the Minerals or metals in the ores extracted from the Property after deducting only the charges made for smelting, treating, assaying and refining the ores, Minerals and metals, it being understood that mill costs, mill sampling charges and inbound freight will not be deducted in computing Net Smelter Returns; (h) “Operational Date” means the date when Optionor begins Commercial Mining Operations on or under the Property; (i) “Permitted Encumbrances” means those encumbrances which are set out in Schedule “B” and such other encumbrances, encroachments, irregularities, or defects in the Gustafson’s title as Optionor may hereinafter accept in writing; and (j) “Property” means all of the mineral claims, mining leases, Crown granted undersurface rights, exploration rights, equipment, tailings, and buildings more particularly described in Schedule “A” and shall include any improved tenure granted over the mineral claims and any mineral tenures added under paragraph 3.7 hereof. 1.2 Headings The headings of this Agreement and the schedules are solely for convenience of reference and do not affect the interpretation of it or define, limit or construe the contents of any provision of this Agreement. 1.3 Number and Gender Words importing the singular number shall include the plural and vice versa, words importing the neuter gender shall include the masculine and feminine genders, and words importing persons shall include firms and corporations and vice versa. 1.4 Governing Law This Agreement shall be governed by and construed in accordance with the laws of the Province of British Columbia and the laws of Canada applicable herein. 1.5 Currency All references to currency in this Agreement are references to Canadian currency. 2.TITLE TO AND PURCHASE OF THE CLAIMS 2.1 Purchase of Claims Based upon and relying upon the representations and warranties of Gustafson and Optionor hereinafter contained, Optionor herby agrees to purchase from Gustafson and Gustafson agrees to sell to Optionor all of Gustafson’s right, title and interest in and to the Property on the terms and conditions set out in this Agreement. 2.2Gustafson’s Representations and Warranties Gustafson represents and warrants to Optionor as follows: (a) it has good title to the Property and is the beneficial and recorded owner of a 100% interest in the Property free and clear of all encumbrances, except for Permitted Encumbrances and existing reclamation obligations in respect of exploration and other work carried out on the Property by third parties since March, 1996; (b) all of the mineral claims comprised in the Property have been validly and properly located, staked, tagged and recorded, and the Mining Lease comprised in the Property has been validly issued, in accordance with the provisions of the Mineral Tenure Act or its predecessor legislation; (c) all of the Crown granted mineral claims comprised in the Property have been validly and properly issued in accordance with the provisions of the Land Act or its predecessor legislation; (d) it is duly incorporated and in good standing as to the filing of annual returns under the laws of British Columbia and is qualified to carry on business under the laws of British Columbia; (e) it has the full and undisputed right to deal with the Property as provided for in this Agreement and neither the execution nor performance of this Agreement will constitute a default of any covenant or agreement under which it obtained its interest in the Property or to which such interest is encumbered or otherwise is subject; (f) the Property has not been dealt with in any way that might prevent Optionor from using the surface rights associated with Property or would materially interfere with Optionor’s access to or use, operation or ownership of the Property or would require Optionor to obtain the consent of any other person, firm, corporation or body as a condition of exercising the rights conferred on Optionor herein except for the requirements of Optionor to assume responsibility for decommissioning the access road to the Property; (g) Gustafson is not party to any other outstanding agreements or options to acquire any interest in the Property other than this Agreement with Optionor and, to the best of Gustafson’s knowledge, neither the Property nor the surface rights associated with the Property nor any land over which runs any private road which currently provides access to the Property, is subject to any adverse claim. (h) Gustafson has no legal or beneficial interest in any property adjacent to or within a five mile radius of the Property being conveyed herein except as s et out in Schedule “C”; (i) It has full power and authority to execute this Agreement and carry out its obligations hereunder and neither the execution nor performance of this Agreement will constitute a default of Gustafson’s constating documents and all corporate authorizations or consents required therefor have been obtained prior to closing; (j) There are no outstanding environmental clean-up or other work orders affecting the Property issued by any government agency having jurisdiction therein and, to the best of Gustafson’s knowledge, neither Gustafson nor anyone claiming through Gustafson has committed a breach of any environmental regulation in respect of the Property; and (k) Gustafson is not a non-resident for the purposes of s. 116 of the Income Tax Act R.S.C. 1952, c. 148, as amended. 2.3OPTIONOR’S Representations and Warranties OPTIONOR hereby represents and warrants to Gustafson as follows: (a) it is duly incorporated and in good standing as to the filing of annual returns under the laws of Idaho and is qualified to carry on business under the laws of British Columbia; and (b) it has full power and authority to execute this Agreement and carry out its obligations hereunder and neither the execution nor performance of this Agreement will constitute a default of Optionor’s constating documents and all corporate authorizations or consents required therefore have been obtained prior to closing. 2.4 Payment of Purchase Price No later than the 15th day of July, 2005, Optionor shall pay the sum of $65,000 to Davis & Company, solicitors for Gustafson, to be held in trust for deliverance to Gustafson: (a) as to $25,000.00 upon recording of the conveyance to Optionor of all Gustafson’s right, title and interest in and to the Property and credited against the first Royalty payable, if any, under paragraph 3.1; and (b) as to $40,000 upon acknowledgment in writing by the Ministry of Energy and Mines that the reclamation security of $40,000 in respect of the Property is being held for the benefit of Optionor subject to reclamation obligations in respect of the Property. Davis & Company shall not release the $25,000 of the $65,000 being held by it for 14 days from the date of this Agreement or until such earlier time as Optionor advises Davis & Company that it has completed the search of title to the Property to its satisfaction and the conveyance of the Property other than the Mining Lease has been duly recorded in its name.Notwithstanding the foregoing, Optionor at its discretion may require Gustafson to cure any specified defects in the title, including the discharge of any liens, charges or encumbrance registered against the Mining Lease.But if at the end of 60 days from the date of this Agreement, Gustafson is unable to convey good title to the Property free and clear of all encumbrances, save Permitted Encumbrances and existing reclamation obligations or is in material breach of any representation or warranty made under paragraph 2.2 that Optionor has not waived in writing, Davis & Company shall return $25,000 to Optionor upon 7 days written demand therefore by Optionor forthwith upon Optionor’s conveying back to Gustafson good title to the Property without any liens, charges or encumbrances save Permitted Encumbrances and existing reclamation obligations.For greater certainty, the recording of an assignment of the Mining Lease in the name of Optionor shall not delay the release of funds to Gustafson so long as Gustafson is taking all reasonable steps to process such an assignment.Davis & Company shall not release $40,000 of the $65,000 being held by it until Optionor shall have received the required written acknowledgement from the Ministry of Energy and Mines under sub-paragraph (b) above. 2.5 Gustafson’s Cooperation Gustafson covenants and agrees that: (a) it shall use its best efforts to cooperate with Optionor to obtain all licenses, permits, or otherconsents, which, in the reasonable opinion of Optionor, are required or desirable to carry out commercial mining operations on the Property and shall assign to Optionor any which exist in the name of Gustafson and are assignable. (b) it shall provide Optionor with full and complete access to, and copies of originals of all drilling records, production records, title opinions, reserve reports, and geological, geochemical and geophysical surveys pertaining to the Property and in the possession or control of Gustafson and which Gustafson is not legally restricted from disclosing. 2.6 Optionor’s Rights (a) Optionor shall hold title to the Property subject to the rights and interests of the parties under the terms of this Agreement. (b) Notwithstanding Gustafson’s rights to a Royalty under this Agreement, Optionor shall have the right in its sole discretion to determine the manner in which to explore and develop the Property so long as all Mining Operations conducted by Optionor shall be in accordance with good exploration, development and mining practice, and in compliance with all applicable legislation PROVIDED THAT if Commercial Mining Operations on the Property have not commenced by that date which is 2 years from the date that Optionor has acquired the last permit necessary to carry out Commercial Mining Operations but in any event not later than the day of February, 2010, Optionor shall be deemed to have abandoned all of the Property and shall be obliged to transfer it to Gustafson in accordance with the provisions of paragraph 5.3(c). (c) Notwithstanding the provisions of subparagraph (a), all ores, metals and Minerals extracted or produced from the Property during the period until the Operational Date and all products resulting therefrom including concentrates, metallics, and bullion shall at all times be the sold and shipped as the joint property of Gustafson and Optionor other than that recovered from not more than two test shipments of not more than 750 lbs. each. 3.OPTIONOR’S OBLIGATIONS 3.1 Royalty (a) Optionor shall pay to Gustafson as an ongoing Royalty the greater of $25,000 per calendar year or: (i) 3.5% of the Net Smelter Returns received in the calendar quarter if the Average Grade in the calendar quarter was 0.5 ounces of gold per ton or less; (ii) 4.0% of the Net Smelter Returns received in the calendar quarter if the Average Grade in the calendar quarter was greater than 0.5 ounces of gold per ton but less than 1.0 ounces of gold per ton; (iii) 5.0% of the Net Smelter Returns received in the calendar quarter if the Average Grade in the calendar quarter was equal to or greater than 1.0 ounces of gold per ton. The Royalty provided in these subparagraphs (i), (ii), and (iii) shall commence in the calendar quarter next following the Operational Date and shall be paid to the Optionor quarterly in arrears on the 1st day of the following calendar quarter thereafter until the time provided in subparagraph © provided that Optionor shall pay to Gustafson by way of an advance on Royalties the sum of $25,000 in advance at the beginning of each year after the date of this Agreement until Optionor abandons all of the Property in accordance with paragraph 5.3(b).Any Royalties not paid within 15 days following the end of a quarter shall bear interest at an annual rate equivalent to the Prime Rate charged by Optionor’s Bank in the preceding month plus 5% from the date the Royalty payment was due until it is paid. (b) Optionor shall pay to Gustafson as a Royalty on any ores, metals and Minerals sold directly by Optionor to the jewellery retail market, a Royalty of 30% of the gross receipts from such sales but nothing in this paragraph shall apply to any sales to smelters, processors, refineries, testing laboratories or similar commercial buyers or operations. (c) The Royalties provided for in this Agreement shall continue until Optionor abandons all of the Property in accordance with subparagraphs 5.3(b) (d) Optionor shall maintain and keep on the Property, proper and sufficient records of all ores, metals and Minerals processed, sold, assayed or removed from the Property including, but not limited to, Net Smelter Returns, and shall permit Gustafson, or its authorized representative, reasonable access to such records.At any time during the 30 days following the anniversary of the Operational Date, Gustafson may notify Optionor that it requires the records of the 12 months ending on such anniversary date to be audited.The audit shall be at Optionor’s expense provided that if the Royalties paid to Gustafson in such 12 month period are confirmed by the audit to have been neither overstated nor understated by more than 3%, then Gustafson shall pay the cost of the audit.In the event that the audit confirms an understatement of Royalties paid, Optionor shall immediately pay the amount of the understatement to Gustafson plus interest thereon as calculated in accordance with paragraph 3.1(a).In the event that an overstatement is confirmed, Optionor may deduct the amount of the overstatement from the next quarterly Royalty payment. (e) The sum of $25,000 paid to Gustafson under paragraph 2.4 hereof and all advance royalties paid under paragraph 3.1(a) shall be credited against and deducted from any additional Royalties payable, under paragraph 3.1(a).If no Royalties are payable as a result of commercial mining operation on the Property, Gustafson shall not be liable to repay to Optionor any amounts received by them as advance Royalties. 3.2 Samples and Daily Assays Commencing with the Operational Date, Optionor shall take hourly samples of the head feed into the plant and shall perform a Daily Assay of the samples taken over the preceding day. 3.3 Maintenance of Property Optionor agrees that during the period while this Agreement is in effect, Optionor shall carry out sufficient assessment work to maintain the Property in good standing provided that it shall not be liable to do any assessments or pay any taxes or other charges levied or assessed against the Property in respect of any period prior to the date of this Agreement except that Optionor shall accept an assignment of the security amount of $40,000 held by the Ministry of Energy and Mines for reclamation work on the Property and shall perform all outstanding reclamation work that may be necessary as a result of a failure on the part of third parties to perform reclamation work on the Property in order to make the Property accessible for Mining Operations. 3.4 Abandonment Optionor may at any time, during the term of this Agreement, abandon any one or more of the claims which comprise the Property provided Optionor shall first give Gustafson notice in writing of any proposed abandonment and shall transfer to Gustafson at Optionor’s cost all right, title and interest in and to such abandoned claims free and clear of all liens, charges and encumbrances and with sufficient assessment work recorded or lease payments made to ensure the abandoned Property is in good standing for not less than one year after the date of transfer.Optionor shall also carry out at its own expense all reclamation work required to clean up the abandoned Property from Optionor’s operations thereon and the work required under paragraph 3.3 hereof. 3.5 Indemnity and Liens Gustafson shall indemnify and save Optionor harmless from and against all losses, liabilities, claims, demands, damages, expenses, suits, injury or death in any way referable to commercial or other mining operations conducted prior to the execution of this Agreement except for those matters assumed by Optionor on accepting the $40,000 reclamation security referred to in paragraph 3.3 and Optionor shall indemnify and save Gustafson harmless from and against all losses, liabilities, claims, demands, damages, expenses, suits, injury or death in any way referable to Mining Operations conducted after the date of this Agreement; provided, that Gustafson shall not be indemnified for any loss, liability, claim, demand, damage, expense, injury or death resulting from the gross negligence of willful misconduct of Gustafson or its employees, agents or contractors.Optionor agrees to pay when due all valid accounts for wages, supplies, workers’ compensation, assessments and taxes incurred by it in connection with the Property and will promptly cause to be discharged or contested any lien that may arise on the Property during the course of its occupation thereon and to comply with all environmental and reclamation laws applicable to the Property. 3.6 Access to Mining Operations and Information Optionor shall submit to Gustafson within 10 days after the end of each calendar quarter quarterly reports of ore produced, treated, shipped or sold from the Property and such reports may be in the form prepared by Optionor in the ordinary course of its business.Gustafson may, at its own risk and expense and at reasonable times agreed to by Optionor, enter on the Property and examine the Mining Operations; provided that Gustafson will not, in the option of Optionor reasonably exercised, interfere with such Mining Operations. 3.7 Area of Interest No party shall be under any obligation to stake or otherwise acquire any mineral claims or other mining properties adjoining or in the vicinity of the Property, except for the purpose of protecting any anomalies discovered on the Property, but any right, title and interest in any other mineral claims or other mining property staked by Optionor during the term of this Agreement in the area that is located within 5 miles of the outer boundary of the original mineral claims and lease comprising the Property shall be so staked for the benefit of both parties and shall become part of the Property hereunder forthwith upon such staking and shall be subject to all of the terms and conditions of this Agreement.Optionor shall have the first right of refusal to acquire from Gustafson and its principal, Elaine Gustafson, all right, title and interest in any other mineral claims staked by her during the term of this Agreement in the area that is located within 5 miles of the outer boundary of the original mineral claims and lease comprising the
